IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                         ____________________

                             No. 95-40005
                         ____________________


DAVID R. RUIZ,

                                                   Plaintiff-Appellee,
                                  and
CURTIS R. CLOWDUS,

                                                             Plaintiff,
                                versus

JAMES A. LYNAUGH; LARRY CROW; G. B. FLOWERS;
M. SHARP, Captain; FNU ENGLAND, Sgt;
D. LANMAN; MISSY SMITH; FNU GRIFFIN; B. MILES;
EDUARDO GARCIA; OLGA A. PERRY; FNU STRICKLAND;
GREG BARNHART; CATHY BURRIS,

                                                            Defendants,
                                  and

SAMUEL BENNETT; WILLIAM MEIER,

                                                 Defendants-Appellants.

 _______________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                           (89-CV-497)
 _______________________________________________________________

                          June 26, 1996
Before JOLLY, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:*



     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Two correctional officers appeal judgments entered against them for

retaliatory actions that they took against a prison "writ writer."

We reverse in part, vacate in part and remand.

     David Ruiz ("Ruiz"), an inmate well-known throughout the Texas

prison community for his high-profile role in prisoner reform

litigation, filed a civil rights action under 42 U.S.C. § 1983

against nineteen prison employees.       Ruiz alleged that the prison

employees had violated his constitutional rights in retaliation for

his participation in class action litigation against the Texas

penal system.   See Ruiz v. Estelle, 679 F.2d 1115 (5th Cir. 1982).

A jury found that two of the named defendants, Robert Bennett

("Bennett") and William Meier ("Meier"), retaliated against Ruiz

and were liable for damages.      Specifically, the jury found that

Bennett retaliated against Ruiz by searching Ruiz's cell and

confiscating certain items. The jury also found retaliation on the

part of Meier, who had searched Ruiz's cell and left it in a state

of disarray.    However, in both cases, the jury found that each

correctional officer would have engaged in the same conduct even in

the absence of a retaliatory motive and therefore awarded Ruiz with

only two dollars in nominal damages.

     Thereafter,   in   ruling   upon   Ruiz's   posttrial   motion   for

equitable relief, the district court entered a declaratory judgment




                                  -2-
against Bennett1 and a permanent injunction against Meier.2          At the

same time, the district court entered a partial final judgment that

ordered Bennett and Meier to pay one dollar each in nominal damages

to   Ruiz;    the   judgment   also   dismissed   all   other   claims   and

defendants to the lawsuit.3      Bennett and Meier noticed an appeal of

the district court's partial final judgment, permanent injunction,

declaratory judgment and memorandum opinion regarding the award of

equitable relief.

      1
       The declaratory judgment states in relevant part:

              DECLARED that defendant Robert Bennett violated
              plaintiff David Ruiz's Constitutional rights by
              retaliating against him for his legal and other
              expressive activity by means of confiscating a
              therapeutic rubber ball and typewriter hinge from
              plaintiff David Ruiz's prison cell.
      2
       The permanent injunction states in relevant part:

              ...   defendant  William   Meier   ...  is   hereby
              PERMANENTLY ENJOINED from searching plaintiff David
              Ruiz's cell and leaving it in a state of disarray
              in retaliation for Plaintiff David Ruiz's legal or
              other expressive activities.
          3
        In its listing of the dismissed defendants, the district
court's partial final judgment does not expressly mention one named
defendant to this lawsuit, Greg Barnhart. We note however that,
apart from an opening statement reference made by Ruiz's counsel to
defendant "John Barnhart," the claims related to Greg Barnhart were
not presented at trial. In addition, the record contains nothing
to indicate that Ruiz successfully served Barnhart on or prior to
November 3, 1994, the service compliance date imposed by order of
the district court.     Therefore, despite some ambiguity in the
record, we conclude that Greg Barnhart was not a defendant at the
time of trial and that the partial final judgment did indeed
dismiss all remaining defendants to this lawsuit.




                                      -3-
-4-
                                        I

     Before reaching the merits of this appeal, we address sua

sponte our appellate jurisdiction of this matter.               Federal circuit

courts only have jurisdiction over three types of appeals:                      (1)

final orders, 28 U.S.C. § 1291; (2) certain specific types of

interlocutory appeals, such as those where injunctive relief is

involved, 28 U.S.C. § 1292(a)(1); and (3) an appeal that the

district court has certified as final pursuant to Federal Rule of

Civil Procedure 54(b), 28 U.S.C. § 1292(b).                Dardar v. LaFourche

Realty Co., Inc., 849 F.2d 955, 957 (5th Cir. 1988).                           In a

multiparty lawsuit such as this one, a district court order is

final   only   if    it   adjudicates       the   claims   or   the   rights    and

liabilities of all the parties, or if it expressly determines that

there is no just reason for delay and expressly directs the entry

of judgment.         FED. R. CIV. P. 54(b); see also, e.g., Jetco

Electronic Industries, Inc. v. Gardiner, 473 F.2d 1228, 1231 (5th

Cir. 1973).         The record before us includes a "Partial Final

Judgment" of the district court, but nothing that resembles a Rule

54(b) certification.       While we clearly have appellate jurisdiction

to hear an appeal from the grant of an injunction, the appellants

ask us to review and rule upon much more than the permanent

injunction that was entered against Meier.




                                    -5-
     Previously in this circuit, we have taken a "practical, not

technical" approach to finality.     Jetco, 473 F.2d at 1231.    We have

held that a series of orders, considered together, may dispose of

all claims and all parties to a lawsuit and thereby terminate the

litigation just as effectively as a single, final order of the

district court.     Id.; see also Riley v. Wooten, 999 F.2d 802,

804-05 (5th Cir. 1993).     Collectively considered, the district

court's   partial   final   judgment,     permanent     injunction    and

declaratory   judgment   dispose    of   all   claims   or   rights   and

liabilities of all remaining parties to this litigation.4              We

therefore exercise our appellate jurisdiction and turn to the

merits of this appeal.

                                   II

     Our disposition of the substantive merits of this appeal is

controlled by Woods v. Smith, 60 F.3d 1161 (5th Cir. 1995), cert.

denied, 116 S.Ct. 800 (1996).       In Woods, our court reviewed the

      4
       We note in passim that Ruiz's motion for attorney's fees
under 42 U.S.C. § 1988 remains outstanding and subject to a stay of
the district court pending resolution of this appeal. The question
whether judgments are final and appealable prior to a ruling on
section 1988 attorney's fees was addressed by our court in Cobb v.
Miller, 818 F.2d 1227 (5th Cir. 1987). In Cobb, we concluded that,
because of the collateral nature of the outstanding section 1988
fee question in that case, the district court's judgment on the
merits was final and appealable.       Our reasoning in Cobb is
applicable to this case, and we therefore conclude that the
outstanding section 1988 fee issue here does not bar our exercise
of appellate jurisdiction over the district court's cumulative
judgments.




                                   -6-
denial of a motion for summary judgment in a section 1983 prisoner

retaliation case and held that prisoners must satisfy a "but for"

standard in such cases.     Id. at 1166.    Recognizing that this

standard places a significant burden on the inmate, we nonetheless

held that an inmate fails to state a claim of retaliation if he is

not "prepared to establish that but for the retaliatory motive the

complained of incident ... would not have occurred."   Id.

     Our court is not alone in applying the "but for" standard to

prisoners' retaliation claims. The Eighth Circuit has consistently

adhered to this same standard in reviewing retaliatory transfer

claims filed against prison officials.     E.g., Goff v. Burton, 7

F.3d 734, 738-39 (8th Cir. 1993) (reversing district court's

posttrial judgment in favor of prisoner because district court

failed to evaluate trial evidence under the correct "but for"

standard); Ponchik v. Bogan, 929 F.2d 419, 420 (8th Cir. 1991)

(despite fact that prisoner's filing of lawsuits was a clear factor

in his transfer, prisoner's claim of retaliatory transfer failed

because officials would have requested the transfer notwithstanding

the prisoner's litigation activities); Orebaugh v. Caspari, 910

F.2d 526, 529 (8th Cir. 1990) (to prevail on retaliation claim,

prisoner has heavy burden of showing that, but for an impermissible

motive on the part of prison officials, disciplinary charges would

not have been brought).




                               -7-
      Because the jury found as a fact that Bennett and Meier would

have engaged in the same conduct even without a retaliatory motive,

Ruiz did not establish, as required by Woods, that but for the

retaliatory motive the complained of incidents would not have

occurred.    Woods, 60 F.3d at 1166.            We therefore conclude as a

matter of law that Ruiz failed to satisfy this circuit's "but for"

standard    and,     accordingly,      failed   to   prove   his   claim   of

retaliation.       The district court's permanent injunction against

Meier and its declaratory judgment against Bennett are VACATED.

The   district     court's   partial    final   judgment   awarding   nominal

damages to Ruiz is REVERSED and REMANDED for further proceedings

consistent with this opinion.

                     VACATED in part, REVERSED in part, and REMANDED.




                                       -8-